Title: From James Madison to John Armstrong, Jr., 10 November 1806
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State Novemr. 10. 1806

The letter, of which a copy is inclosed, from Mr Portalis, the French Minister of Worship to a Citizen at New Orleans named Castillen who is stiled President of the Fabrique of the Church of St. Louis, appears to have excited considerable sensation there, as an interposition disrespectful to the Government of the United States, and as evidence of a wish in that of France to keep alive in the people of Louisiana former attachments at the expence of those belonging to their new situation.
In strictness, the letter of Mr. Portalis suggests the remark, that as in an ecclesiastical sense the Roman Catholics of New Orleans can have no relation whatever to the French Government, but a relation merely and directly to the see of Rome; and in a political sense, no relation whatever to that Government but a relation directly and exclusively to the Government of the United States, the interposition qualified as it is, must be received as a deviation from the regular course.  On the other side, it is more than possible, that the French Government may have been surprized into the stile and some of the sentiments expressed in the letter, by the strain of that to which it is an answer, and by a tenderness towards a people, once a part of the French Nation, and severed from it not by its own act, but by that of the French Government.
The President has thought it proper that these observations should be added to a transmission of the document referred to.  They will lead you to make the latter a subject of conversation, as far as may be necessary to place it in a just point of view to the French Government and to inspire a more suitable circumspection in future.  I have the honor to be &c

James Madison

